Citation Nr: 0608772	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  06-03 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 10 percent disabling. 
 
2.  Entitlement to an increased rating for gastric ulcer, 
status post truncal vagatomy and pyloroplasty, currently 
rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from February 1952 through 
November 1953, and from December 1953 through May 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issue of entitlement to an increased rating for gastric 
ulcer, status post truncal vagatomy and pyloroplasty, 
currently rated as 40 percent disabling is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's bilateral pes planus is manifested by 
deformity, constant pain on manipulation and use, swelling 
with characteristic callosities, and degenerative changes. 


CONCLUSION OF LAW

The schedular criteria for a 30 percent rating for bilateral 
pes planus are met.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5276 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected bilateral pes 
planus has increased in severity and is, therefore, entitled 
to a rating in excess of 10 percent.  The preponderance of 
the evidence supports his claim, because the competent 
medical evidence of record shows that his disability is 
severe in nature.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities found in 38 C.F.R. Part 
4, which sets forth separate rating codes for various 
disabilities.  The veteran's bilateral pes planus is rated as 
10 percent disabling under 38 C.F.R. § 4.71a, DC 5276.  This 
DC rates acquired bilateral flatfoot as 30 percent disabling 
if the condition is severe, which is determined by objective 
evidence of marked deformity, pain on manipulation and use 
accentuated, and indication of swelling on use with 
characteristic callosities.  The 20 percent rating is for the 
same characteristics found unilaterally.

The current medical findings show that the veteran's 
condition is severe.  His pes planus has been most recently 
treated privately by Dr. Durham.  In April 2005, Dr. Durham 
reported that the veteran had hallux abducto valgus 
deformity, as well as moderate to severe achiness in the past 
year.  In May, the veteran again experienced moderate pain on 
palpation of the plantar fascia.  In June, Dr. Durham again 
reported the veteran's moderate arch pain and moderate pain 
on palpation of bilateral plantar fascia.

The February 2005 VA examiner's opinion is also consistent 
with a finding that the veteran's condition is severe.  The 
VA examiner diagnosed bilateral flexible pes planus, and 
noted pain with ambulation and the collapse of the 
talonavicular upon weight bearing.  The VA examiner noted 
edema and stated that the veteran was taking anti-
inflammatory medication at the time.  The veteran walks with 
a cane and reports that he is in constant pain when walking.  
The x-ray reports associated with the VA examination note a 
mild degree of hallux vagus deformity, as well as 
degenerative changes in the first metacarpal phalangeal joint

While the evidence suggests that the veteran's pain is often 
moderate, his symptomology, when considered as a whole more 
nearly approximates severe disability.  Deformity, constant 
pain on manipulation and use, swelling with characteristic 
callosities, and degenerative changes are all noted in the 
competent medical evidence of record.  These are the symptoms 
required for severe flatfoot under DC 5276.

Because both private and VA medical evidence suggests that 
the veteran's condition is severe, he is entitled to a 30 
percent rating under 38 C.F.R. § 4.71a, 
DC 5276.  

Duties to Notify and Assist

VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim.  Under 38 C.F.R. 
§ 3.159(b)(1) (2005), when a complete or substantially 
complete application for benefits is filed, VA must notify 
the veteran of (1) what information and evidence is needed to 
substantiate the claim; (2) which information the veteran is 
expected to provide to VA; and (3) which information VA will 
attempt to obtain on the veteran's behalf.  VA must also ask 
the veteran to submit to VA any pertinent evidence in his 
possession.  

In January 2005, prior to the rating decision that is the 
subject of this appeal, VA sent the veteran a letter that 
satisfied its duty to assist.  The letter notified the 
veteran of the evidence necessary to establish entitlement to 
an increased evaluation, notified him of what he should 
submit and what VA would obtain on his behalf, and notified 
him that it is his responsibility to ensure that all evidence 
needed was received by VA.  Thus, the January 2005 letter 
satisfied VA's duty to notify.  

VA also satisfied its duty to assist the veteran in 
substantiating his claim.  The duty to assist contemplates 
that VA will help the veteran obtain relevant records, 
whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The claims folder contains the veteran's contentions 
and his VA and private treatment records, all of which have 
been reviewed.  VA also afforded the veteran a current VA 
examination in order to assist in the development of his 
claim.  The veteran stated in a telephone call to VA that he 
has no additional available evidence to substantiate his 
claim.  His motion to advance his case on the docket due to 
his age was granted.  Thus, his claims folder is complete, 
and VA satisfied its duty to assist


ORDER

A 30 percent schedular rating for bilateral pes planus is 
granted, subject to the regulations pertaining to the payment 
of monetary benefits.


REMAND

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2005).

In the March 2005 rating decision that is the subject of the 
above decision, the RO denied an increased rating for the 
veteran's service-connected gastric ulcer, status post 
truncal vagatomy and pyloroplasty, currently rated as 40 
percent disabling.  In October 2005, the veteran filed a 
timely notice of disagreement, which has not since been acted 
on by the RO.  A statement of the case must be issued.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case on the issue 
of entitlement to an increased rating for 
the veteran's service-connected gastric 
ulcer, status post truncal vagatomy and 
pyloroplasty, currently rated as 40 
percent disabling.  Advise the veteran of 
the need to timely file a substantive 
appeal to perfect the appeal. The 
appropriate time to respond must be 
afforded.  If in order, the matter should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B,  
7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


